Citation Nr: 0830943	
Decision Date: 09/11/08    Archive Date: 09/22/08

DOCKET NO.  05-09 843	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for residuals of a low 
back injury with spinal fusion, nerve root involvement, 
lumbosacral spondylolysis, and spondylolisthesis, currently 
assigned a 20 percent disability evaluation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jessica J. Wills, Counsel
INTRODUCTION

The veteran served on active duty from November 1980 to July 
1983.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland Ohio, which denied the benefits sought on 
appeal. The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
Board remanded the case for further development in February 
2007.  That development was completed, and the case has since 
been returned to the Board for appellate review.

A hearing was held on June 8, 2006, by means of video 
conferencing equipment with the appellant in Cleveland, Ohio, 
before Kathleen K. Gallagher, a Veterans Law Judge, sitting 
in Washington, DC, who was designated by the Chairman to 
conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The Board also observes that the veteran's representative 
submitted a written brief presentation in August 2008 in 
which he contended that the veteran's service-connected back 
disability rendered him unemployable.  He specifically 
requested consideration of a total evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  However, that matter is not currently 
before the Board because it has not been prepared for 
appellate review.  Accordingly, that matter is referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's residuals of a low back injury with spinal 
fusion, nerve root involvement, lumbosacral spondylolysis, 
and spondylolisthesis are not productive of forward flexion 
of the thoracolumbar spine 30 degrees or less or favorable 
ankylosis of the entire thoracolumbar spine.  

3.  The veteran's residuals of a low back injury with spinal 
fusion, nerve root involvement, lumbosacral spondylolysis, 
and spondylolisthesis are not productive of incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
residuals of a low back injury with spinal fusion, nerve root 
involvement, lumbosacral spondylolysis, and spondylolisthesis 
have not been met. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1-4.14, 4.40-4.45, 4.71a, 
Diagnostic Code 5243 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed. 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The notice required must be provided to the claimant 
before the initial unfavorable decision on a claim for VA 
benefits, and it must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim. 38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).
The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g. competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

In this case, the RO did provide the appellant with notice in 
July 2004, prior to the initial decision on the claim in 
January 2005, as well as in March 2006 and March 2007.  
Therefore, the timing requirement of the notice as set forth 
in Pelegrini has been met in connection with the claim and to 
decide the appeal would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letters about the information and evidence that is 
necessary to substantiate his claim for an increased 
evaluation.  Specifically, the July 2004 and March 2007 
letters stated, "To establish entitlement to an increased 
evaluation for your service-connected disability, the 
evidence must show that your service-connected condition has 
gotten worse."  In addition, the both letters informed him 
that he may submit evidence showing that his service-
connected back disorder had increased in severity.  The July 
2004 and March 2007 letters specifically noted that such 
evidence could be a statement from a physician and statements 
from other individuals who were able to describe from their 
knowledge and personal observations in what manner his 
disability had worsened.  It was also noted that he could 
submit his own statement describing the symptoms, their 
frequency and severity, and other involvement, extension, and 
other disablement caused by the disorder.  The July 2004 
letter further advised the veteran to notify VA if there was 
any other information or evidence that he believed would 
support his claim and instructed him to provide any evidence 
that he may have pertaining to his claim.  As such, the 
notice letters in this case did indicate that the veteran 
must provide or ask VA to obtain medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.

Additionally, as will be discussed below, the veteran is 
currently assigned a 20 percent disability evaluation for 
residuals of a low back injury with spinal fusion, nerve root 
involvement, lumbosacral spondylolysis, and spondylolisthesis 
pursuant to 38 C.F.R. §§ 4.71a, Diagnostic Code 5243.  The 
Board does acknowledge that the notice letters did not 
specifically provide the rating criteria.  However, the Board 
also notes that the February 20005 statement of the case 
(SOC) contained the pertinent rating criteria, including the 
General Rating Formula for Diseases and Injuries of the Spine 
and the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes.  Following the issuance of this 
document, the RO readjudicated the veteran's claim for an 
increased evaluation in a May 2008 supplemental statement of 
the case (SSOC).  Thus, VA cured any defect in the notice 
before the case was transferred to the Board on appeal, and 
no prejudice to the appellant will result in proceeding with 
the issuance of a final decision.  Prickett v. Nicholson, 20 
Vet. App. 370, 377-78 (2006) (VA cured failure to afford 
statutory notice to claimant prior to initial rating decision 
by issuing notification letter after decision and 
readjudicating claim and notifying claimant of such 
readjudication in the statement of the case).  As such, the 
Board finds that the veteran was provided adequate notice of 
the applicable rating criteria.  

The notice letters also informed the veteran that should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
based on the nature of the symptoms of the condition for 
which disability compensation is being sought, their severity 
and duration, and their impact upon employment and daily 
life.  In this regard, the March 2006 and March 2007 letters 
indicated that disability rating can be changed when there 
are changes in the condition.  The letters stated that a 
rating will be assigned from 0 percent to 100 percent 
depending on the disability involved and explained that VA 
uses a schedule for evaluating disabilities that is published 
in Title 38, Code of Regulations, Part 4.  It was also noted 
that a disability evaluation other than the level found in 
the schedule for a specific condition can be assigned if the 
impairment is not adequately covered by the schedule.  The 
March 2006 and March 2007 letters further indicated that 
evidence of the nature and symptoms of the disability, the 
severity and duration of the symptoms, and the impact of the 
condition and symptoms on employment would be considered in 
determining the disability rating.  

In addition, the notice letters provided examples of the 
types of medical and lay evidence that the veteran may submit 
or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  As noted above, the 
July 2004 and March 2007letters indicated that the evidence 
could be a statement from a physician containing the physical 
and clinical findings, the results of any laboratory tests or 
x-rays, and the dates of examinations and test.  Both letters 
also noted that he could submit statements from other 
individuals who were able to describe from their knowledge 
and personal observations in what manner his disability had 
worsened and that he could submit his own statement 
describing the symptoms, their frequency and severity, and 
other involvement, extension, and other disablement caused by 
the disorder.  The March 2006 and March 2007 letters further 
listed examples of evidence, which included information about 
on-going treatment, Social Security Administration 
determinations, statements from employers, and lay statements 
from people who have witnessed how the disability symptoms 
affect him.

Based on the foregoing, the Board finds that the July 2004, 
March 2006, and March 2007 letters informed the veteran of 
the information and evidence necessary to substantiate his 
claim for an increased evaluation and satisfied the 
additional notice requirements of Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  

Moreover, the RO notified the veteran in the notice letters 
about the information and evidence that VA will seek to 
provide.  In particular, the July 2004 and March 2007 letters 
indicated that reasonable efforts would be made to help him 
obtain evidence necessary to support his claim, including 
that VA would request any pertinent records held by Federal 
agencies, such as military records, and VA medical records.  
The veteran was also informed that a medical examination 
would be provided or that a medical opinion would be obtained 
if it was determined that such evidence was necessary to make 
a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
July 2004 and March 2007 letters notified the veteran that he 
must provide enough information about his records so that 
they could be requested from the agency or person that has 
them.  The letters also requested that he complete and return 
the necessary authorization if there were any medical records 
that he would like VA to obtain on his behalf.   In addition, 
the July 2004 and March 2007 letters informed the veteran 
that it was his responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 which held 
that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

In the present appeal which involves a claim for an increased 
disability rating, and not a claim for service connection, 
the veteran was provided with notice of the type of evidence 
necessary to establish a disability rating and effective 
date.  In this regard, the Board notes that the March 2006 
and March 2007 letters as well as the May 2008 SSOC informed 
him that a disability rating was assigned when a disability 
was determined to be service-connected and that such a rating 
could be changed if there were changes in his condition.  The 
letters and SSOC also explained how disability ratings and 
effective dates were determined.

In addition, the duty to assist the veteran has also been 
satisfied in this case.  The veteran's service medical 
records as well as all available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  The veteran was also 
afforded VA examinations in July 2004 and April 2008.  VA has 
further assisted the veteran and his representative 
throughout the course of this appeal by providing them an SOC 
and SSOC, which informed them of the laws and regulations 
relevant to the veteran's claim.  For these reasons, the 
Board concludes that VA has fulfilled the duty to assist the 
veteran in this case.


Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service. The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating. 38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran. 38 C.F.R. §§ 
4.1, 4.2, 4.41.  Consideration of the whole-recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present. 38 C.F.R. § 4.2; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern. Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's 
adjudication of an increased rating claim is lengthy, a 
claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage 
and the functional loss with respect to all of these 
elements. In evaluating disabilities of the musculoskeletal 
system, it is necessary to consider, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement, and weakness. 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  The functional loss 
may be due to absence of part, or all, of the necessary 
bones, joints and muscles, or associated innervation, or 
other pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part that becomes painful on use 
must be regarded as seriously disabled. 38 C.F.R. § 4.40.  
Pain on movement, swelling, deformity or atrophy of disuse as 
well as instability of station, disturbance of locomotion, 
interference with sitting, standing and weight bearing are 
relevant considerations for determination of joint 
disabilities. 38 C.F.R. § 4.45.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimal compensable rating for the joint. 38 C.F.R. 
§ 4.59.

The veteran is currently assigned a 20 percent disability 
evaluation for his residuals of a low back injury with spinal 
fusion, nerve root involvement, lumbosacral spondylolysis, 
and spondylolisthesis pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code 5243.  Diagnostic Code 5243 provides that 
intervertebral disc syndrome (preoperatively or 
postoperatively) can be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined 
under 38 C.F.R. § 4.25. See 38 C.F.R. § 4.71a.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease, a 20 
percent disability evaluation is contemplated when there is 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 6 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted when there is forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (1) (2007).

Further, for VA compensation purposes, normal forward flexion 
of the cervical spine is zero to 45 degrees, extension is 
zero to 45 degrees, left and right lateral flexion are zero 
to 45 degrees, and left and right lateral rotation are zero 
to 80 degrees.  Normal forward flexion of the thoracolumbar 
spine is zero to 90 degrees, extension is 0 to 30 degrees, 
left and right lateral flexion are zero to 30 degrees, and 
left and right lateral rotation are zero to 30 degrees.  The 
normal combined range of motion range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 230 degrees.  The normal ranges of motions for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion. See 38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) 
(2007). See also 38 C.F.R. § 4.71a, Plate V (2007).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching. Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis. See 38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Note (5) (2007).

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, a 20 percent disability 
evaluation is assigned for incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent disability 
evaluation is contemplated for incapacitating episodes having 
a total duration of at least four weeks but less than six 
weeks during the past 12 months.

An incapacitating episode is defined as a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so. 38 C.F.R. § 4.71a, 
Diagnostic Code 542, Note (1).  If intervertebral disc 
syndrome is present in more than one spinal segment, provided 
that the effects in each spinal segment are clearly distinct, 
evaluate each segment on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment. Id. Note (3).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to an increased evaluation for his 
residuals of a low back injury with spinal fusion, nerve root 
involvement, lumbosacral spondylolysis, and 
spondylolisthesis.  The medical evidence of record does not 
show the veteran to have forward flexion of the thoracolumbar 
spine 30 degrees or less or favorable ankylosis of the entire 
thoracolumbar spine.  In this regard, the July 2004 VA 
examiner indicated that the veteran had flexion between 60 
and 80 degrees, extension to 30 degrees, and left and right 
rotation to 30 degrees.  The April 2008 VA examination also 
found him to have 50 degrees of forward flexion, 20 degrees 
of extension, 20 degrees of lateral flexion, and 20 degrees 
of rotation.  Moreover, there is no evidence of ankylosis.  
The Board notes that ankylosis is defined as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure." Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(citing Saunders Encyclopedia and Dictionary of Medicine, 
Nursing, and Allied Health at 68 (4th ed. 1987)); Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (Ankylosis is "stiffening 
or fixation of a joint as the result of a disease process, 
with fibrous or bony union across the joint", citing 
Stedman's Medical Dictionary 87 (25th ed. 1990)).

In addition, the medical evidence of record does not show the 
veteran to have incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  Indeed, the April 2008 VA 
examiner specifically noted that the veteran did not have any 
incapacitating episodes during the past year.  The Board does 
observe the contention of the veteran's representative that 
he would have incapacitating episodes if he worked.  However, 
as previously noted, an incapacitating episode is defined as 
a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a 
physician and treatment by a physician.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5293, Note 1. In this case, the fact 
remains that the there is no evidence showing that the 
veteran has been prescribed bedrest as required by the 
regulation.  The Board is bound by the law, and decisions are 
dictated by the relevant statutes and regulations. 

After reviewing the record, the Board further finds that a 
separate disability rating is not warranted because the 
objective medical evidence does not demonstrate that the 
veteran suffers from a separate neurological disability 
distinct from his residuals of a low back injury with spinal 
fusion, nerve root involvement, lumbosacral spondylolysis, 
and spondylolisthesis.  The medical evidence of record does 
not identify any separate neurological findings or disability 
not already contemplated under the discussed pertinent 
criteria.  In fact, the July 2004 VA examiner indicated that 
the veteran did not have bowel or bladder incontinence, and 
there were no sensory deficits noted.  Private medical 
records dated in July 2004 also noted that the veteran did 
not have radiating pain despite previous reports or weakness 
in his legs, and VA medical records dated in August 2004 
indicated that sensory and motor were intact in the lower 
extremities.  In addition, VA medical records dated in 
December 2007 document the veteran as having a negative 
straight leg raise bilaterally to 90 degrees, and the motor 
examination in the lower extremities was 5/5 and symmetrical.  
A neurosensory examination was also intact without evidence 
of lumbosacral radiculopathy.  In addition, the veteran 
further denied having any radicular pain at the time of his 
April 2008 VA examination, and a sensorimotor examination was 
normal.  Therefore, the Board concludes that the veteran does 
not suffer from additional neurological deficiency so as to 
warrant a separate disability rating under the diagnostic 
codes pertinent to rating neurological disorders. See 
Bierman, 6 Vet. App. at 129-132.

The Board has also considered the provisions of 38 C.F.R. §§ 
4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an 
increased evaluation for the veteran's back disability is not 
warranted on the basis of functional loss due to pain or 
weakness in this case, as the veteran's symptoms are 
supported by pathology consistent with the assigned 20 
percent rating, and no higher.  In this regard, the Board 
observes that the veteran has complained of pain on numerous 
occasions.  However, the effect of the pain in the veteran's 
back is contemplated in the currently assigned 20 percent 
disability evaluation.  Indeed, the January 2005 rating 
decision specifically contemplated this pain and its effect 
on the veteran's functioning in its continuation of the 20 
percent disability evaluation.  The veteran's complaints do 
not, when viewed in conjunction with the medical evidence, 
tend to establish weakened movement, excess fatigability, or 
incoordination to the degree that would warrant an increased 
evaluation.  In fact, the April 2008 examiner noted that the 
veteran had increasing symptoms with repetitive use, but his 
range of motion did not change.  Therefore, the Board finds 
that the preponderance of the evidence is against an 
increased evaluation for the veteran's residuals of a low 
back injury with spinal fusion, nerve root involvement, 
lumbosacral spondylolysis, and spondylolisthesis.

In reaching this decision, the potential application of 
various provisions of Title 38 Code of Federal Regulations 
have been considered, whether or not they were raised by the 
veteran.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In 
particular, the Board has considered the provisions of 38 
C.F.R. § 3.321(b)(1).  In this case, however, there has been 
no showing that the veteran's service-connected residuals of 
a low back injury with spinal fusion, nerve root involvement, 
lumbosacral spondylolysis, and spondylolisthesis have caused 
marked interference with employment beyond that contemplated 
by the schedule for rating disabilities, necessitated 
frequent periods of hospitalization, or otherwise renders 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of his 
disability.  The Board does observe that the veteran has 
reported being unemployed; however, the medical evidence of 
record does not show that his unemployment is due solely to 
his service-connected back disability.  In the absence of 
such factors, the Board finds that the requirements for an 
extraschedular evaluation for the veteran's service-connected 
residuals of a low back injury with spinal fusion, nerve root 
involvement, lumbosacral spondylolysis, and spondylolisthesis 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met. Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. 
Brown, 8 Vet. App. 218 (1995).




ORDER

An evaluation in excess of 20 percent for residuals of a low 
back injury with spinal fusion, nerve root involvement, 
lumbosacral spondylolysis, and spondylolisthesis is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


